Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-11, 13-18, and 20 are pending.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 21-22 describes the operating functions do not include any of driving dynamics and vehicle performance. The specification discloses operating functions may regard functions that are implemented outside the motor vehicle. However, the specification does not specifically identify driving dynamics or vehicle performance nor is there support for the negative claim language thereof. 

Claim Rejections - 35 USC § 103
4.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 13, 16, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Patent Application Publication 2019/0205727), herein after referred to as Lin, in view of Rigazio et al. (US Patent Application Publication 2017/0235361), herein after referred to as Rigazio.
Regarding independent claim 1, Lin discloses a method for operating a virtual assistant for a motor vehicle (paragraph [0059] describes a digital avatar artificial intelligent virtual assistant to operate as a vehicle assistant for a vehicle to perform actions on behalf of the user), comprising: 
presenting an avatar interface of the virtual assistant to a user [ ] (paragraph [0036] and Lin’s claim 6 describes using software to visually render the digital avatar virtual assistant on a graphical user interface); 
storing a predefined set of accessible elements to the user, the set of accessible elements including operating functions and information about the operating functions (Paragraph [0024] describes functionality and data generically in that the system 100 that generates the virtual assistant to determine functionality and provide enhanced functionality and feature for user to improve quality of service and interactions with users with increased access to meaningful data. Paragraphs [0028] and [0032] describes functions and data in regards to preference information and storing preference information. Paragraph [0059] describes functionality and data specific to a vehicle assistant to provide functions and information data such as recommendations for places to visit, navigation (recommendations for exits and routes to take), adjust driving dynamics and performance of the vehicle based on user’s personality, instructing the user about vehicle functionality and features. Paragraph [0041] describes to store data in memory utilized for assisting in processing instructions to provide and/or generate artificial intelligent virtual assistants for performing actions on behalf of a user or device.); 
receiving at least one user statement (”statement” limits the scope of interpretation of the user input to be speech/voice or writing) from the user via the avatar interface (paragraph [0003] describes interacting with the virtual assistant via voice); 
processing the at least one user statement, by a question-answering logic (paragraph [0058] reference the artificially intelligent virtual assistant, through the use of the digital avatar, may participate in question and answering sessions (logic)) implemented using a machine learning engine in the virtual assistant (paragraph [0049] describes the virtual assistant to utilize machine learning methodologies), to determine at least one of the accessible elements requested by the at least one user statement (paragraph [0058] describes the question and answering sessions to determine the user’s preferences); and 
performing at least one of the operating functions for the user by the virtual assistant based on said processing of the at least one user statement (Paragraph [0058] describes the question and answering sessions to determine the user’s preferences (described intent of user to have preferences determined). Paragraph [0059] describes functionality and data specific to a vehicle assistant to provide functions and information data such as recommendations for places to visit, navigation (recommendations for exits and routes to take), adjust driving dynamics and performance of the vehicle based on user’s personality, instructing the user about vehicle functionality and features. Further, paragraph [0058] describes the digital avatar to operate in a personal shopper use case scenario that performs actions on behalf of a user such as recommending products and/or services to the user. The digital avatar participates in question and answering sessions with the user to determine what the user’s preferences are (inherently directly related to a user’s personality). This is found to directly relate to the vehicle assistant which provides recommendations for places to visit based on the user’s personality. Lastly, the operating function is not claimed to regard a vehicle function, while the preamble describes a method for operating a virtual assistant for a motor vehicle (which is limited to being presented in the motor vehicle) the operating functions is moot of any relation to the vehicle.).
While Lin discloses the avatar to be visually rendered in a graphical interface (paragraph [0036] and Lin’s claim 6) and that the avatar may operate as a vehicle assistant for a vehicle (paragraph [0059]), Lin does not specifically disclose that the avatar interface is presented to a user in the motor vehicle.
Rigazio discloses presenting an avatar interface of the virtual assistant to a user in the motor vehicle (figure 2 reference 210 and paragraph [0026]). 
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Lin’s software for visually rendering a digital avatar on a graphical user interface with the known technique of being visually rendered to a user in a motor vehicle yielding the predictable results of enabling the visually rendered digital avatar as a gaze focus point for hands free input  as disclosed by Rigazio (figure 5 reference 502 and 516 as described in paragraphs [0030] and [0034]).
Regarding claim 2, Lin discloses the method according to claim 1, further comprising personalizing the question-answering logic with respect to the user by the machine learning engine (paragraph [0049] reference machine learning methodologies).
Regarding claim 3, Lin discloses the method according to claim 2, wherein the personalizing of the question-answering logic uses reinforcement learning (paragraph [0049] reference machine learning methodologies including reinforcement learning).
Regarding claim 13, Lin discloses the method according to claim 1, wherein the receiving of the at least one user statement by the avatar interface uses at least one of natural language recognition (paragraph [0028]), gesture recognition, facial pose recognition, a virtual reality presentation and an augmented reality presentation.
Regarding independent claim 16, Lin discloses a backend system for a virtual assistant for a motor vehicle (paragraph [0059] describes a digital avatar artificial intelligent virtual assistant to operate as a vehicle assistant for a vehicle to perform actions on behalf of the user), comprising: 
a memory storing a predefined set of accessible elements, including at least one of operating functions and information about the operating functions (Paragraph [0024] describes functionality and data generically in that the system 100 that generates the virtual assistant to determine functionality and provide enhanced functionality and feature for user to improve quality of service and interactions with users with increased access to meaningful data. Paragraphs [0028] and [0032] describes functions and data in regards to preference information and storing preference information. Paragraph [0059] describes functionality and data specific to a vehicle assistant to provide functions and information data such as recommendations for places to visit, navigation (recommendations for exits and routes to take), adjust driving dynamics and performance of the vehicle based on user’s personality, instructing the user about vehicle functionality and features. Paragraph [0041] describes to store data in memory utilized for assisting in processing instructions to provide and/or generate artificial intelligent virtual assistants for performing actions on behalf of a user or device.); and
at least one processing unit (figure 9 reference processor 902) configured to 
present an avatar interface of the virtual assistant to a user [ ] (paragraph [0036] and Lin’s claim 6 describes using software to visually render the digital avatar virtual assistant on a graphical user interface); and
receive at least one user statement (”statement” limits the scope of interpretation of the user input to be speech/voice or writing) from the user via the avatar interface (paragraph [0003] describes interacting with the virtual assistant via voice); 
process the at least one user statement, by a question-answering logic (paragraph [0058] reference the artificially intelligent virtual assistant, through the use of the digital avatar, may participate in question and answering sessions (logic)) implemented using a machine learning engine in the virtual assistant (paragraph [0049] describes the virtual assistant to utilize machine learning methodologies), to determine at least one of the accessible elements requested by the at least one user statement (paragraph [0058] describes the question and answering sessions to determine the user’s preferences); and 
perform at least one of the operating functions for the user by the virtual assistant based on said processing of the at least one user statement (Paragraph [0058] describes the question and answering sessions to determine the user’s preferences (described intent of user to have preferences determined). Paragraph [0059] describes functionality and data specific to a vehicle assistant to provide functions and information data such as recommendations for places to visit, navigation (recommendations for exits and routes to take), adjust driving dynamics and performance of the vehicle based on user’s personality, instructing the user about vehicle functionality and features. Further, paragraph [0058] describes the digital avatar to operate in a personal shopper use case scenario that performs actions on behalf of a user such as recommending products and/or services to the user. The digital avatar participates in question and answering sessions with the user to determine what the user’s preferences are (inherently directly related to a user’s personality). This is found to directly relate to the vehicle assistant which provides recommendations for places to visit based on the user’s personality. Lastly, the operating function is not claimed to regard a vehicle function, while the preamble describes a method for operating a virtual assistant for a motor vehicle (which is limited to being presented in the motor vehicle) the operating functions is moot of any relation to the vehicle.).
While Lin discloses the avatar to be visually rendered in a graphical interface (paragraph [0036] and Lin’s claim 6) and that the avatar may operate as a vehicle assistant for a vehicle (paragraph [0059]), Lin does not specifically disclose that the avatar interface is presented to a user in the motor vehicle.
Rigazio discloses presenting an avatar interface of the virtual assistant to a user in the motor vehicle (figure 2 reference 210 and paragraph [0026]). 
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Lin’s software for visually rendering a digital avatar on a graphical user interface with the known technique of being visually rendered to a user in a motor vehicle yielding the predictable results of enabling the visually rendered digital avatar as a gaze focus point for hands free input  as disclosed by Rigazio (figure 5 reference 502 and 516 as described in paragraphs [0030] and [0034]).
Regarding claim 17, Lin discloses the backend system according to claim 16, wherein the at least one processing unit is further configured to personalize the question-answering logic with respect to the user by reinforcement learning in the machine learning engine (paragraph [0049] reference machine learning methodologies including reinforcement learning).
Regarding claim 20, Lin discloses the backend system according to claim 16, wherein the processing unit is further configured to receive the at least one user statement by the avatar interface uses at least one of natural language recognition (paragraph [0028]), gesture recognition, facial pose recognition, a virtual reality presentation and an augmented reality presentation.
Regarding claim 21, Lin discloses the backend system according to claim 16, wherein the operating functions do not include any of driving dynamics and vehicle performance (Paragraph [0059] describes the avatar may operate as an academic tutoring use-case scenario, which does not include any driving dynamics and vehicle performance.).
Regarding claim 22, Lin discloses the method according to claim 1, wherein the operating functions do not include any of driving dynamics and vehicle performance (Paragraph [0059] describes the avatar may operate as an academic tutoring use-case scenario, which does not include any driving dynamics and vehicle performance.).

5.		Claims 4-5, 10-11, 14-15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin-Rigazio in view of Ricci (US Patent Application Publication 2017/0247000).
Regarding claim 4, Lin-Rigazio discloses the method according to claim 3, 
Lin relates to communications within the vehicle and does not specifically disclose wherein the accessible elements include at least one operating function implemented in a non-vehicle system outside the motor vehicle.
Ricci discloses a virtual assistant avatar for a vehicle wherein the accessible elements include at least one operating function implemented in a non-vehicle system outside the motor vehicle (paragraphs [0393]-[0394] describes the virtual assistant avatar can be synchronized, synced (configuring), between vehicles including a communication of the avatar from one vehicle to another vehicle and/or communication devices 212, 248. Paragraph [0111] describes devices 212, 248 may be a mobile telephone (a non-vehicle system)).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Lin’s accessible elements with the known technique of being implemented in a non-vehicle system outside the motor vehicle such as by communication of the avatar to a communication device such as a mobile telephone yielding the predictable results of communication a user profile across a network, cloud, server, building automation system allowing the avatar (and user’s preferences) to follow them through a variety of situations (multiple vehicles, buildings, etc.) as disclosed by Ricci (paragraphs [0393]-[0394]).
Regarding claim 5, Ricci discloses the method according to claim 4, wherein the at least one operating function is implemented in at least one of a home automation cloud (paragraph [0394] reference building automation system), a smart city platform and an internet-of-things controlling system.
Regarding claim 10, Lin-Rigazio discloses the method according to claim 1, 
Lin relates to communications within the vehicle and does not specifically disclose wherein the accessible elements include at least one operating function implemented outside the motor vehicle.
Ricci discloses a virtual assistant avatar for a vehicle wherein the accessible elements include at least one operating function implemented outside the motor vehicle (paragraphs [0393]-[0394] describes the virtual assistant avatar can be synchronized, synced (configuring), between vehicles including a communication of the avatar from one vehicle to another vehicle and/or communication devices 212, 248. Paragraph [0111] describes devices 212, 248 may be a mobile telephone (a non-vehicle system)).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Lin’s accessible elements with the known technique of being implemented in a non-vehicle system outside the motor vehicle such as by communication of the avatar to a communication device such as a mobile telephone yielding the predictable results of communication a user profile across a network, cloud, server, building automation system allowing the avatar (and user’s preferences) to follow them through a variety of situations (multiple vehicles, buildings, etc.) as disclosed by Ricci (paragraphs [0393]-[0394]).
Regarding claim 11, Ricci discloses the method according to claim 10, wherein the at least one operating function is implemented in at least one of a home automation cloud (paragraph [0394] reference building automation system), a smart city platform and an internet-of-things controlling system.
Regarding claim 14, Lin discloses the method according to claim 1.
Lin does not specifically disclose the virtual assistant for one of a plurality of different motor vehicles.
Ricci discloses the virtual assistant for one of a plurality of different motor vehicles (paragraphs [0393]-[0394] describes the virtual assistant avatar can be synchronized, synced (configuring), between vehicles including a communication of the avatar from one vehicle to another vehicle).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Lin’s virtual assistant with the known technique of being for one of a plurality of different motor vehicles yielding the predictable results of allowing the avatar (and user’s preferences) to follow them through a variety of situations (multiple vehicles, buildings, etc.) as disclosed by Ricci (paragraphs [0393]-[0394]).
Regarding claim 15, Lin discloses the method according to claim 8
Lin does not specifically disclose by the virtual assistant, a task begun in the motor vehicle in another motor vehicle
Ricci discloses by the virtual assistant, a task begun in the motor vehicle in another motor vehicle (paragraphs [0393]-[0394] describes the virtual assistant avatar can be synchronized, synced (a task started in a first vehicle), between vehicles including a communication of the avatar from one vehicle to another vehicle).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Lin’s virtual assistant with the known technique of being for one of a plurality of different motor vehicles yielding the predictable results of allowing the avatar (and user’s preferences) to follow them through a variety of situations (multiple vehicles, buildings, etc.) as disclosed by Ricci (paragraphs [0393]-[0394]).
Regarding claim 18, Lin discloses the backend system according to claim 16. 
Lin does not specifically disclose wherein the at least one operating function is implemented in at least one of a home automation cloud, a smart city platform and an internet-of-things controlling system.
Ricci discloses wherein the at least one operating function is implemented in at least one of a home automation cloud (paragraph [0394] reference building automation system), a smart city platform and an internet-of-things controlling system.
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Lin’s virtual assistant with the known technique of being for multiple situations including home automation yielding the predictable results of allowing the avatar (and user’s preferences) to follow them through a variety of situations (multiple vehicles, buildings, etc.) as disclosed by Ricci (paragraphs [0393]-[0394]).

6.		Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin-Rigazio-Ricci in view of Valliani (US Patent Application Publication 2019/0392395).
Regarding claim 6, Lin-Rigazio discloses the method according to claim 5.
Lin does not specifically disclose receiving, by the virtual assistant, planning data from the user, the planning data describing at least one of activity and service that the virtual assistant is to perform during a future time interval; and performing, by the virtual assistant in the motor vehicle, the at least one of activity and service according to the planning data.
Valliani discloses receiving, by the virtual assistant, planning data from the user, the planning data describing at least one of activity and service that the virtual assistant is to perform during a future time interval; and performing, by the virtual assistant [ ], the at least one of activity and service according to the planning data (paragraph [0003] describes a virtual assistant to be programmed with skills for meeting management including scheduling and meeting execution [0016] describes the virtual assistant to be configured to initiate the scheduled meeting).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Lin’s avatar digital assistant in the motor vehicle with the known technique of receiving, by the virtual assistant, planning data from the user, the planning data describing at least one of activity and service that the virtual assistant is to perform during a future time interval; and performing, by the virtual assistant, the at least one of activity and service according to the planning data as disclosed yielding the predictable results of automating and improving tedious task execution without user’s having to remember or need meeting details such as login information as disclosed by Valliani (paragraph [0001]).
Regarding claim 7, Lin discloses the method according to claim 6, wherein the receiving of the at least one user statement by the avatar interface uses at least one of natural language recognition (paragraph [0028]), gesture recognition, facial pose recognition, a virtual reality presentation and an augmented reality presentation.
Regarding claim 8, Ricci discloses the method according to claim 7, further comprising configuring the virtual assistant for one of a plurality of different motor vehicles (paragraphs [0393]-[0394] describes the virtual assistant avatar can be synchronized, synced (configuring), between vehicles including a communication of the avatar from one vehicle to another vehicle).
Regarding claim 9, Ricci discloses the method according to claim 8, further comprising continuing, by the virtual assistant, a task begun in the motor vehicle in another motor vehicle (paragraphs [0393]-[0394] describes the virtual assistant avatar can be synchronized, synced (a task started in a first vehicle), between vehicles including a communication of the avatar from one vehicle to another vehicle).

Response to Arguments
7.		Applicant's arguments filed 8/31/2022 have been fully considered but they are not persuasive. Applicant argues prior art Lin does not disclose the newly amended subject matter of “performing at least one of the operating functions for the user by the virtual assistant base don said processing of the at least one user statement” and only discloses providing recommendations and information about vehicle functions, plus adjustments “based on the user’s personality”. 
		Paragraph [0003] describes conventional virtual assistants allow a user to interact with the virtual assistant through voice inputs. Paragraph [0058] describes the digital avatar to operate in a personal shopper use case scenario that performs actions on behalf of a user such as recommending products and/or services to the user. The digital avatar participates in question and answering sessions with the user to determine what the user’s preferences are (inherently directly related to a user’s personality). This is found to directly relate to the vehicle assistant which provides recommendations for places to visit based on the user’s personality.
		Additionally, the claim language is argued as if the scope of interpretation was limiting the operating function to a vehicle function. While preamble discloses a method for operating a virtual assistant for a motor vehicle the only relation between the vehicle and avatar is the avatar to be presented to a user in the vehicle. There is no claimed relation between the operating function and the avatar. Therefore, non-vehicle specific scenarios of the virtual assistant functions may be utilized to reject the subject matter. 
		It is suggested to determine an intended patentable scope of coverage to further prosecution. Currently, in view of applicant’s arguments and the newly amended claims 21-22 the intended function of the avatar is separate from the vehicle operations and yet the claim states the avatar to be presented in the vehicle. This adds ambiguity to the interpretation of the operation functions since the intended scope of interpretation is not specifically defined, leading to a broader than possibly intended scope. An interview will be granted at applicant’s request to discuss the above intended scope. However, in view of the current state of the claims this rejection is final necessitated by amendment.

Conclusion
8.		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622